DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                   Information Disclosure Statement
2.       The information disclosure statements (IDSs) submitted on 07/17/2019 and 08/26/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.                                                      Drawings
3.      The drawings submitted on 02/08/2019 are accepted.
Claim Rejections - 35 USC § 103
4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.        Claims 1-12 and 14-32 are rejected under 35 U.S.C. 103 as being unpatentable over Azad et al., (US 2017/0264001 A1), hereinafter refer to as Azad.

    PNG
    media_image1.png
    430
    451
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    483
    442
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    524
    476
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    266
    416
    media_image4.png
    Greyscale


7.         Regarding claim 1, Azad discloses a mobile device (section 0021) comprising: 
a plurality of electrically small antennas (the antennas within 20, as shown in figs.1, 6) on the mobile device; and  

wherein each of the plurality of electrically small antennas is in communication with at least one of the plurality of tunable band-stop circuits (as shown in fig.6) and every tunable band-stop circuit is connected to a signal node (section 0042, as shown in figs. 5,6, the tunable components receive control signal from the control circuitry 28); 
wherein each of the plurality of tunable band-stop circuits is tunable to adjust a 10band-stop frequency within a frequency range above a low-band communications operating frequency range and below a high-band communications operating frequency range of the plurality of electrically small antennas (the frequency of operation can be adjusted either by 134, 140 or 142, sections 0051-0058); and
wherein each of the plurality of electrically small antennas has a dimension (as shown in fig.6). 
that is substantially equal to or less than one-tenth of a length of a wavelength 15corresponding to a frequency within the low-band communications operating frequency range that is below the band-stop frequency.
           But Azad fails to specifically disclose each of the plurality of electrically small antennas has a largest dimension that is substantially equal to or less than one-tenth of a length of a wavelength 15corresponding to a frequency within the low-band communications operating frequency range that is below the band-stop frequency as claimed. 
.  
           Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to vary the length of 122L and 122R to a largest value that is substantially equal to or less than one-tenth of a length of a wavelength 15corresponding to a frequency within the low-band communications operating frequency range that is below the band-stop frequency so that the tune antenna resonance peaks can be covered frequencies of interest (section 0052).
          Regarding claim 2, the mobile device of claim 1, Azad further discloses wherein a first of the plurality of electrically small antennas has a first radiation pattern (the upper end of housing 12, fig.1) and a second of the plurality of electrically small 20antennas has a second radiation pattern (the lower end of the housing 12, fig.1), the second radiation pattern being substantially decoupled from the first radiation pattern (the upper end and lower end is decoupled by the middle portion of housing 12, as shown in fig.1).
          Regarding claim 3, the mobile device of claim 1, Azad further discloses wherein a first of the plurality of electrically small antennas and a second of the plurality of electrically small antennas are substantially 25identical in physical structure and electrical performance (one or more of slot 122 can be formed in the housing 12 within region 20, section 0027). But Azad fails to specifically disclose such that a gain imbalance of the first of the plurality of electrically small antennas and the second of the plurality of electrically small antennas is about 0.5Db. However, Azad states that one or more of slots 122 can be mounted in the housing 12 within regions 20 with lengths and widths 
          Regarding claim 4, the mobile device of claim 3, Azad further discloses wherein the first of the plurality of electrically small 30antennas and the second of the plurality of electrically small antenna are configured such -20-Attorney Docket 1488/80/2 that an angle between the first radiation pattern and the second radiation pattern is between about 80 degrees and 100 degrees (slot 122 within 20 can be placed three edges of housing 12, section 0026); and 
wherein the first of the plurality of electrically small antennas and the second of the plurality of electrically small antennas have an Envelope Correlation Coefficient (ECC) 5below 0.5 (if 20 is placed in the two perpendicular edges, the ECC will be closed to 0, which is below 0.5).
           Regarding claim 5, the mobile device of claim 1, Azad further discloses wherein a first of the plurality of electrically small antennas and a second of the plurality of electrically small antennas are both tunable for low-band frequencies between about 600MHz and 960MHz (section 0051).
           Regarding claim 6, the mobile device of claim 1, Azad further discloses the device further comprising a plurality of bandwidth control capacitors wherein each of the plurality of bandwidth control capacitors is connected between one of the plurality of tunable band-stop circuits and the signal node (as shown in figs. 5, 8, 9), each of the 
          Regarding claim 7, the mobile device of claim 1, Azad further discloses the device further comprising a plurality of resonance control capacitors wherein each of the plurality of resonance control capacitors comprises a first terminal 20connected between each of the tunable band-stop circuits and the signal node and a second terminal connected to a ground (as shown in figs. 5, 8, 9), each of the resonance control capacitors having a shunt capacitance selected to achieve a resonance within the high-band communications operating frequency range above the band-stop frequency (sections 0041, 0042).
          Regarding claim 8, the mobile device of claim 1, Azad further discloses wherein a first of the plurality of electrically small antennas is positioned in a first location on the mobile device (upper end of the device, fig.1) and a second of the plurality of electrically small antennas is positioned in a second location of the mobile device different from the first location (lower end or side end of the device, fig.1, section 0026); and 
wherein the first location and the second location are selected to optimally 30minimize antenna coupling and diversity of antenna radiation patterns of the first of the -21-Attorney Docket 1488/80/2 plurality of electrically small antennas and the second of the plurality of electrically small antennas (the antennas can be mounted in any place as desired, sections 0026).
          Regarding claim 9, the mobile device of claim 8, Azad further discloses wherein the first location is a first corner of a first 5edge of the mobile device and the second 
          Regarding claim 10, the mobile device of claim 8, Azad further discloses wherein the first of the plurality of electrically small antennas is positioned at a first end of the mobile device and the second of the plurality 10of electrically small antennas is positioned at a second end of the mobile device, wherein the second end is opposite of the first end (as shown in fig.1, section 0026).
          Regarding claim 11, the mobile device of claim 1, Azad further discloses wherein the mobile device further comprises a ground plane that is in communication with a first of the plurality of tunable band-stop 15circuits and a second of the plurality of tunable band-stop circuits (section 0028); and wherein the ground plane is positioned between about 4mm and 10mm away from the plurality of electrically small antennas (the width of slot 122, section 0027).          Regarding claim 12, the mobile device of claim 1, Azad further discloses wherein each of the plurality of tunable band-stop 20circuits comprises: a tunable capacitor connected between a respective one of the plurality of electrically small antennas and the signal node (as shown in figs. 1, 8, 9); and a band-stop inductor connected in parallel with the tunable capacitor between the respective one of the plurality of electrically small antennas and the signal node (as shown in figs. 1, 8, 9), the band- 25stop inductor having an inductance selected to achieve a desired range of band-stop frequencies (sections 0041, 0042).
          Regarding claim 14, the mobile device of claim 12, Azad further discloses wherein the tunable capacitor is tunable to adjust a capacitance of its corresponding 
          Regarding claim 15, the mobile device of claim 12, Azad further discloses wherein each of the plurality of tunable band-stop circuits comprises a fixed capacitor connected in parallel with the tunable capacitor and the band-stop inductor between each of the plurality of electrically small antennas and the signal node; wherein a capacitance of the fixed capacitor is selected to achieve a desired 10minimum capacitance of each of the plurality of tunable band-stop circuits (section 0041-0042).
          Regarding claim 16, the mobile device of claim 1, Azad further discloses the device further comprising a plurality of reactive circuit elements wherein each of the plurality of reactive circuit elements is coupled between a respective one of the plurality of tunable band-stop circuits and the signal node;  15wherein the respective one of the plurality of reactive circuit elements has a reactance selected to achieve a system resonance for a respective one of the plurality of tunable band-stop circuits and the respective one of the electrically small antennas at a desired low-band frequency within the low-band communications operating frequency range below the band-stop frequency (sections 0041-0042, figs.5, 8, 9).
          Regarding claim 17, the mobile device of claim 16, Azad further discloses wherein each of the plurality of reactive circuit elements comprises an inductor connected in a shunt arrangement with a first terminal of the inductor being connected between one of the tunable band-stop circuits and the signal node and a second terminal of the inductor being connected to a ground (as shown in fig.12).  
          Regarding claim 18, the mobile device of claim 1, Azad further discloses the device further comprising one or more capacitors wherein each of the one or more of capacitors is connected between one of the electrically small antennas and a respective one of the plurality of tunable band-stop circuits to pass a radio frequency (RF) signal and provide electrostatic discharge protection (figs.5, 8, 9).   
          Regarding claim 19, the mobile device of claim 1, Azad further discloses the device further comprising:  -23-Attorney Docket 1488/80/2a metal ring structure (housing 12 is metal) disposed within the mobile device (section 0022); 
wherein a first of the plurality of electrically small antennas comprises a first portion of the metal ring structure (section 0030); 
wherein a second of the plurality of electrically small antennas comprises a second 5portion of the metal ring structure (section 0030); 
and wherein different parts of the metal ring structure are separated by insulating material (such as 124, as shown in fig.6, section 0030).  
          Regarding claim 20, the mobile device of claim 19, Azad further discloses wherein the first of the plurality of electrically small 10antennas and the second of the plurality of electrically small antennas are symmetrically positioned at a first end of the metal ring structure (upper end, as shown in fig.6);  
and wherein the insulating material is made of plastic and has a length selected to further achieve the desired radiation efficiency of the first of the plurality of electrically small antennas and the second of the plurality of electrically small antennas (section 0027, as shown in fig.6).  
          Regarding claim 21, the mobile device of claim 20, Azad further discloses wherein the insulating material has a length of between about 3mm and 5mm (section 0027).  
          Regarding claim 22, the mobile device of claim 1, Azad further discloses the device further comprising:  20a metal ring structure disposed within the mobile device; wherein the plurality of electrically small antennas comprises four electrically small antennas; wherein a first of the four electrically small antennas comprises a first portion of the metal ring structure;  25wherein a second of the four electrically small antennas comprises a second portion of the metal ring structure; wherein a third of the four electrically small antennas comprises a third portion of the metal ring structure; wherein a fourth of the four electrically small antennas comprises a fourth portion 30of the metal ring structure;  -24-Attorney Docket 1488/80/2 wherein different parts of the metal ring structure are separated by insulating material (upper and lower ends of device, as shown in figs.1,6, section 0026).  
          Regarding claim 23, the mobile device of claim 22, Azad further discloses wherein the first of the four electrically small 5antennas and the second of the four electrically small antennas are symmetrically positioned at a first end of the metal ring structure (section 0026); 
wherein the third of the four electrically small antennas and the fourth of the four electrically small antennas are symmetrically positioned at a second end of the metal ring structure substantially opposing the first end (section 0026); 
and 10wherein the insulating material is made of plastic and has a length of at least 3mm (section 0027).  
          Regarding claim 24, the mobile device of claim 22, Azad further discloses wherein the four electrically small antennas are substantially identical in physical structure and electrical performance (one or more of slot 122 can be formed in the housing 12 within region 20, section 0027);
15wherein the four electrically small antennas are tunable for low band frequencies between about 600MHz and 960MHz (section 0051); 
wherein the first of the four electrically small antennas has a first radiation pattern and the second of the four electrically small antennas has a second radiation pattern (as shown in figs.1,6); 
wherein the third of the four electrically small antennas has a third radiation pattern 20substantially the same as the second radiation pattern of the second of the four electrically small antennas (as shown in figs.1,6); 
wherein the fourth of the four electrically small antennas has a fourth radiation pattern substantially the same as the first radiation pattern of the first of the four electrically small antennas (as shown in figs.1,6);  
25wherein the first of the four electrically small antennas and the second of the four electrically small antennas are configured such that an angle between the first radiation pattern and the second radiation pattern is between about 80 degrees and 100 degrees (slot 122 within 20 can be placed three edges of housing 12, section 0026); 
wherein the third of the four electrically small antennas and the fourth of the four electrically small antennas are configured such that an angle between the third radiation 30pattern and the second radiation pattern is between about 80 degrees and 100 degrees (slot 122 within 20 can be placed three edges of housing 12, section 0026);  -25-Attorney Docket 1488/80/2 

wherein the third of the four electrically small antennas and the fourth of the four 5electrically small antennas have an ECC below 0.5 (if 20 is placed in the two perpendicular edges, the ECC will be closed to 0, which is below 0.5).  
        But Azad fails to specifically disclose such that a gain imbalance of the first of the plurality of electrically small antennas and the second of the plurality of electrically small antennas is about 0.5dB. However, Azad states that one or more of slots 122 can be mounted in the housing 12 within regions 20 with lengths and widths shown in section 0027. 
          Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to know that if the length and widths choose to be the same or as desired to get the gain imbalance of the first of the plurality of electrically small antennas and the second of the plurality of electrically small antennas is about 0.5dB for a suitable length and width as desired (section 0027).
          Regarding claim 25, the mobile device of claim 24, Azad further discloses wherein the first of the four electrically small antennas and the third of the four electrically small antennas have an ECC of below 0.5 (if 20 is placed in the two perpendicular edges, the ECC will be closed to 0, which is below 0.5); and 

          Regarding claim 26, Azad discloses a method of wireless communication, the method comprising:
arranging a plurality of electrically small antennas (the antennas within 20, as shown in figs.1, 6) on the mobile device; and  
arranging a plurality of tunable band-stop circuits on the mobile device (comprising 140 L, 134L, 142L, 142R, 140R, 134R, as shown in fig.6), 
wherein each of the plurality of electrically small antennas communicates with at least one of the plurality of tunable band-stop circuits (as shown in fig.6) and every tunable band-stop circuit is connected to a signal node (section 0042, as shown in figs. 5,6, the tunable components receive control signal from the control circuitry 28); 
tuning each of the plurality of electrically small antennas with at least one of the plurality of tunable band-stop circuits to adjust a 10band-stop frequency that is above a low-band communications operating frequency range and below a high-band communications operating frequency range of the mobile device (the frequency of operation can be adjusted either by 134, 140 or 142, sections 0051-0058); and
wherein each of the plurality of electrically small antennas has a dimension (as shown in fig.6). 
that is substantially equal to or less than one-tenth of a length of a wavelength 15corresponding to a frequency within the low-band communications operating frequency range that is below the band-stop frequency.

           However Azad states that the antennas 40 can support any suitable frequency (section 0051) by varying the length of 124 to vary the length of the antenna of 122L and 122R to get a desired frequency band (0052).  
           Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to vary the length of 122L and 122R to a largest value that is substantially equal to or less than one-tenth of a length of a wavelength 15corresponding to a frequency within the low-band communications operating frequency range that is below the band-stop frequency so that the tune antenna resonance peaks can be covered frequencies of interest (section 0052).
          Regarding claim 27, the method of claim 26, Azad further discloses the method further comprising: providing the mobile device with a metal ring structure disposed inside of the mobile device (as shown in figs.5,8,9);  
30using portions of the metal ring structure as antenna radiators for the plurality of electrically small antennas (as shown in figs.1,5,8,9); and  -26-Attorney Docket 1488/80/2 
separating portions of the metal ring structure with between about 3mm and 5mm of insulating material (section 0027).  
          Regarding claim 28, the method of claim 26, Azad further discloses wherein arranging the plurality of electrically small 5antennas comprises positioning the plurality 
          Regarding claim 29, the method of claim 27, Azad further discloses wherein the antenna radiators are identical in shape and 10size (section 0026).  
          Regarding claim 30, the method of claim 26, Azad further discloses the method further comprising: connecting one or more circuits between each of the plurality of electrically small antennas and a ground plane of the mobile device (figs.5,12); and  
15arranging the ground plane (section 0028) of the mobile device between about 4mm and 10mm away from each of the plurality of electrically small antennas (the width of slot, section 0027).  
          Regarding claim 31, the method of claim 26, Azad further discloses the method further comprising arranging each of the plurality of electrically small antennas such that an angle between radiation patterns of the plurality 20of electrically small antennas is between about 80 degrees and 100 degrees (slot 122 within 20 can be placed three edges of housing 12, section 0026); and 
arranging each of the plurality of electrically small antennas such that an ECC between the plurality of electrically small antennas is below 0.5 (if 20 is placed in the two perpendicular edges, the ECC will be closed to 0, which is below 0.5).  
          Regarding claim 32, the method of claim 31, Azad further discloses wherein each of the plurality of electrically small antennas are symmetric25 in physical structure and electrical performance (one or more of slot 122 can be formed in the housing 12 within region 20, section 0027). But Azad fails to specifically disclose such that a gain .
7.        Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Azad, as applied to claims 1 and 12 above, and in further view of Sub Shin, (US 2015/0270608 A1), hereinafter refer to as Sub.
          Regarding claim 13, the device of claim 12, Azad discloses wherein the tunable capacitor comprises a variable capacitor (sections 0041, 0042). But Azad fails to specifically disclose wherein the variable capacitor selected from a group consisting of a micro-electro-mechanical systems 30(MEMS) variable capacitor, a semiconductor switch-based variable capacitor, a Barium Strontium Titanate (BST) variable capacitor, or a varactor diode. However, Sub teaches of an antenna system comprising variable capacitor wherein the variable capacitor selected from a group consisting of a micro-electro-mechanical systems 30(MEMS) variable capacitor, a semiconductor switch-based variable capacitor, a Barium Strontium Titanate (BST) variable capacitor, or a varactor diode (section 0024). 

Conclusion
8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292.  The examiner can normally be reached on 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/JIANZI CHEN/Examiner, Art Unit 2844